Appeal by defendant (1) from a judgment of the County Court, Suffolk County, rendered April 5, 1974, adjudicating him a youthful offender, after his plea of guilty of criminal possession of stolen property in the second degree (upon Indictment No. 1180-73), and sentencing him to a reformatory period of imprisonment and (2) as limited by his brief, from another reformatory sentence of the same court, imposed the same day, upon another youthful offender adjudication, after his plea of guilty of possession of weapons and dangerous instruments as a misdemeanor (upon Indictment No. 861-73). Both sentences were ordered to run concurrently. Judgment under Indictment No. 1180-73 affirmed. No opinion. Sentence under Indictment No. 861-73 modified, on the law, by reducing it to the time served. As so modified, sentence affirmed. A reformatory sentence for a misdemeanor cannot exceed one year, because a longer term than one year would be unconstitutional (see United States ex rel. Sero v Preiser, 377 F Supp 463). Latham, Acting P. J., Cohalan, Christ, Munder and Shapiro, JJ., concur.